Citation Nr: 1332248	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  12-01 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction of this case was subsequently returned to the RO in Pittsburgh.

In May 2012, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The issue of service connection for rash on back and arms has been raised by the record in a March 2008 statement by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claim must be remanded for further procedural and evidentiary development.

The Veteran claims entitlement to service connection for diabetes mellitus, Type II. He asserts that his diabetes is directly related to exposure to Agent Orange, during his period of active duty service in Thailand.  

It is undisputed that the Veteran has been diagnosed with diabetes mellitus.  See the Veteran's June 11, 2009 VA Problem List [including diabetes mellitus (onset April 14, 2005)]. 

The Veteran contends that he was exposed to Agent Orange while serving in Thailand during his period of active duty service.  His DD 214 does in fact confirm 11 months of foreign service in the United States Army Pacific.  Specifically, his service personnel records show service in Thailand.  See Personnel Qualification Record, Part II (showing service in Thailand from August 1967 to June 1968).  While the service personnel records show service in Thailand in 1967 and 1968, the service treatment records appear to reflect treatment in Thailand from March 1966 to March 1967.  

With respect to alleged herbicide exposure in Thailand, there are specific development procedures required by the VA Adjudication Manual and Manual Rewrite (M21-1MR) concerning verification of exposure to herbicides in such instances.  See Campbell v. Gober, 14 Vet. App. 142, 144   (2000); Patton v. West, 12 Vet. App. 272, 282 (1999) [holding that the Board failed to satisfy its duty to assist when it failed to remand the case for compliance with the evidentiary development called for by M21-1MR].  Indeed, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) directs that if a veteran served at a U.S. Army Base in Thailand during the Vietnam Era, but did not participate in certain activities near the air base perimeter, and he did not serve with the U.S. Air Force in Thailand, a copy of Compensation and Pension (C&P) Service's "Memorandum for the Record" is to be placed in his claims file. 

If the veteran timely furnished information concerning the approximate dates, location, and nature of the alleged herbicide exposure and such exposure cannot be conceded based on the evidence of record, provided sufficient information to permit a search by the Joint Service Records Research Center (JSRRC) has been submitted, a request is to be sent to the JSRRC for verification of exposure to herbicides.  If the information provided by the appellant is insufficient, the case should be forwarded to the JSRRC coordinator for a formal finding that the information provided is insufficient to verify the veteran's exposure to herbicides in service.

The Veteran testified during the video conference hearing that he was stationed in Phanom and would transport Agent Orange to the Air Force Base in Udorn.  At the personal hearing in the Regional Office, the Veteran also testified that he served in Korat, Thailand.  The service records on file do not show that he was a member of a military police or military police occupational specialty or that his military occupational specialty (MOS) [Engr Equip RPM] and military duties placed him at or near the perimeter of the base such that he was exposed to any herbicides used on the base.  Compensation and Pension (C&P) Service's "Memorandum for the Record" was placed into the Veteran's claims file.  

The Veteran testified during the May 2012 hearing that he served in Thailand from July 1966 to July 1967 in Phanom but that he drove a truck to Udorn where there was an Air Force Base.  He explained that he was exposed to Agent Orange while loading Agent Orange onto trucks.  He testified that he was also exposed to Agent Orange because it was sprayed to keep the weeds off of the ammunition where he was stationed in Phanom.

Although the RO placed the Compensation and Pension (C&P) Service's "Memorandum for the Record" in claims file, there is no formal finding that sufficient information required to verify herbicide exposure does not exist.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  There is only a December 21, 2011 Memorandum entitled:  Formal Finding of a lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD which is unrelated to the Veteran's claim for service connection for diabetes mellitus.  

Furthermore, the Board finds that the Veteran testified at the Board hearing to dates, location and nature of his exposure to herbicide which is now sufficient to permit a search by JSRRC.  Therefore, the Board finds that the AMC should request the JSRRC for any information that it can provide to corroborate the Veteran's claimed exposure.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran one more opportunity to provide VA with any information regarding his claimed exposure to herbicides while stationed in Thailand.  A letter should be sent to the Veteran requesting the approximate dates, location and nature of the alleged exposure, to include any duties on or near the perimeter of Thailand air bases.  

2. If in-service herbicide exposure cannot be conceded based on any newly obtained information from the Veteran, then send a request to the JSRRC for verification of exposure to herbicides.  Inform the JSRRC of the following and any additional information provided by the Veteran:

The Veteran appears to have served in Thailand from March 1966 to March 1967.  See service treatment records reflecting treatment between those dates at Camp Vayama, the 809th Dispensary APO 32, and the 31st Field Hospital APO 96233.  He testified to serving in Phanom and Korat.  He reported that he was exposed to Agent Orange while loading Agent Orange onto trucks and that he pumped "this stuff into the helicopters and the planes" without protective gear.  Board hearing transcript, p. 5.  He testified that he was also exposed to Agent Orange because it was sprayed to keep the weeds at bay where he was stationed in Phanom.

3. Following the completion of the foregoing, and after undertaking any other development deemed necessary,  review all the evidence of record, to include all reports located in both the Veteran's physical and electronic claims folder, and readjudicate his service-connection claim.  If the Veteran's claim is denied, in whole or in part, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



